Citation Nr: 0525965	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-05 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic tension headaches.

3.  Entitlement to service connection for a psychiatric 
disorder, to include a dysthymic disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

5.  Entitlement to service connection for hyperthyroidism.

6.  Entitlement to service connection for peptic ulcer 
disease.

7.  Entitlement to service connection for endometriosis.

8.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to February 
1975.  She also had reserve duty in 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Appeals (VA) regional office (RO) in 
Waco, Texas, which granted service connection for 
degenerative disc disease of the lumbar spine and chronic 
tension headaches and assigned initial ratings of 20 and 10 
percent, respectively (the veteran appeals for the assignment 
of higher initial ratings); and denied service connection for 
a dysthymic disorder, arthritis of both knees, 
hyperthyroidism, peptic ulcer disease, endometriosis, and 
fibromyalgia.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the increased rating issues in this case have been 
rephrased to reflect that the veteran is appealing the 
initial evaluations assigned for her service-connected 
degenerative disc disease of the lumbar spine and chronic 
tension headaches.

During this appeal, an RO decision in May 2003 granted 
service connection for episodic neuropathy of the lower 
extremities associated with the veteran's degenerative joint 
disease of the lumbar spine.  A 10 percent rating was 
assigned for each leg, effective from June 24, 2002.  As the 
veteran has not appealed the rating or effective date 
assigned for either lower extremity, that decision represents 
a full grant of the benefit sought.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1977). 

The issues of service connection for a psychiatric disorder, 
to include a dysthymic disorder, and peptic ulcer disease 
will be addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish the claims addressed in this decision.  

2.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by pain on motion, muscle 
spasms, costovertebral tenderness, reversed lordosis, and 
decreased range of motion; it was productive of severe 
limitation of motion of the lumbar spine from October 23, 
2002 through July 20, 2004; it was not  productive of more 
than moderate limitation of motion of the lumbar spine prior 
to or after that period of time; it has not been productive 
of more than moderate interevertebral disc syndrome (IVDS), 
any incapacitating episodes of IVDS necessitating bedrest 
prescribed by a physician having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
or ankylosis of the thoracolumbar spine at any time, nor has 
it been manifested by additional neurological disability, 
including, but not limited to bowel or bladder impairment, 
warranting a separate compensable rating (aside from the 
already service-connected episodic neuropathy in the lower 
extremities, each leg rated 10 percent and not at issue).

3.  The veteran's service-connected chronic tension headaches 
are manifested by characteristic prostrating attacks 
occurring with the frequency of at least one in two months 
over the last several months or less; they are not productive 
of very frequent, completely prostrating attacks productive 
of severe economic inadaptability.

4.  The service and post-service medical records on file do 
not show a chronic disability of either knee, to include 
arthritis, during service or for many years thereafter; there 
is post-service medical evidence or competent opinion of 
record that links a current disability of either knee to 
service. 

5.  The service and post-service medical records on file do 
not show hyperthyroidism during service or for many years 
thereafter; there is post-service medical evidence or 
competent opinion of record that links a current diagnosis of 
hyperthyroidism to service. 

6.  Service medical records, including a separation physical 
examination, are negative for any complaints or findings 
attributed to endometriosis; post service medical evidence do 
not show a diagnosis or treatment for endometriosis for 
approximately 20 years post-service; there is competent 
opinion that links a current diagnosis of endometriosis to 
service.

7.  Service medical records, including a separation physical 
examination, are negative for any complaints or findings 
attributed to fibromyalgia; post service medical evidence 
does not show findings attributed to fibromyalgia for 
approximately 20  years post-service; there is competent 
opinion that links a current diagnosis of fibromyalgia to 
service.


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of an initial 
evaluation in excess of 20 percent for degenerative disc 
disease of the lumbar spine have not been met prior to 
October 23, 2002 or from July 21, 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2003); Diagnostic Codes 5237, 5243 (2004).

2.  The schedular criteria for assignment of a staged 40 
percent rating for degenerative disc disease of the lumbar 
spine, from October 23, 2002 through July 20, 2004, but no 
more than 40 percent, have been met .  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 (2003); Diagnostic Codes 5237, 5243 (2004).

3.  The schedular criteria for assignment of an initial 
evaluation of 30 percent, but no more 30 percent, for chronic 
tension headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2004).

4.  Service connection for a bilateral knee disability, to 
include arthritis, is not warranted.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004).

5.  Service connection for hyperthyroidism is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

6.  Service connection for endometriosis is not warranted.  
38 U.S.C.A. §§ 101(24),  1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

7.  Service connection for fibromyalgia is not warranted.   
38 U.S.C.A. §§ 101(24), 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  In this matter, the RO 
sent VCAA notice in March 2001, eleven months before the 
rating decision.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (U.S. Vet. App. June 24, 2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004, (holding a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim." 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the April 2002 rating decision, the January 
2003 Statement of the Case (SOC), and the August 2004 
Supplemental Statement of the Case (SSOC) adequately informed 
the veteran of the information and evidence needed to 
substantiate her claims.  The Board observes that the SSOC 
informed the veteran of the implementing regulations, 
including that VA would assist her in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate the claims addressed in this decision and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, supra.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the March 2001 letter from the 
RO provided to the appellant with the first three elements.  
Although the letter does not contain the language of the 
fourth element, it does request "enough information" so 
that VA can request all identified records, whatever the 
source.  The Board finds that the appellant was fully 
notified of the need to give VA any evidence pertaining to 
her claims and there is no prejudice in not providing the 
exact language of the forth element.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  As to the 
claims for higher ratings on appeal, the VA afforded the 
veteran three thorough VA medical examinations, which 
addressed the applicable rating criteria for degenerative 
disc disease of the lumbar spine and chronic tension 
headaches.  That is, these evaluations are adequate for 
rating purposes; there is sufficient medical evidence of 
record to make decisions on these claims on appeal during the 
entire rating periods in question.  There is no duty to 
provide another examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

With regard to the remaining claims for service connection, 
as it is discussed in greater detail under the heading 
"Analysis," as there was no relevant abnormal findings 
reported during service or for many years thereafter, there 
is no duty to provide an examination or medical opinion.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  (There is a duty to assist with respect to the 
veteran's  claims for service connection for a psychiatric 
disorder and peptic ulcer disease; as noted above, these 
claims are addressed in the remand below.)*

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claims, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Service medical records show the veteran underwent an 
enlistment physical examination in November 1970, which 
resulted in a normal clinical evaluation.  She denied any 
medical history pertinent to her current service connection 
claims.  A cytology report for a specimen collected in March 
1972 indicates a normal uterus and adnexa.  The veteran 
underwent a physical examination in February 1973 because of 
a loss of records.  History obtained at that time included 
renal and hepatic surgery in 1969 after sustaining injuries 
in an automobile accident.  She also reported having frequent 
trouble sleeping due to nervous trouble.  She denied any 
history of psychosis and all other significant medical or 
surgical history.  Treatment records show the veteran 
presented with abdominal pain and headache in February 1974.  
She reported a six-month history of abdominal pain with only 
partial relief with food/aa (possibly, antacids).  She denied 
having reflux.  The impression was ASA (aspirin) gastritis 
versus ulcer.  In March, notes indicate that all x-rays were 
negative.  The veteran reported that the pain was all gone 
since discontinuing aspirin.  She reported that she was now 
extremely depressed and has had suicidal ideation in the 
past.  Notes indicate the veteran was overwhelmed by many 
problems and was very introspective.  The veteran also 
underwent a Planned Parenthood History and Physical in March.  
Her uterus was NSSP (normal size, shape, and position) and 
noted to be small.  The cytology report also indicates a 
normal uterus and adnexa.  Aside from physical findings, the 
examiner noted "emotional problems."  The veteran also 
underwent a separation physical in March, which reflected a 
normal clinical evaluation.  The veteran underwent a physical 
examination in June 1977, which revealed a normal clinical 
evaluation.  She did not indicate any pertinent medical 
history.  She specifically denied any history of frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble of any sort.  She also denied swollen or painful 
joints.

Post service, treatment records from R.W.P., M.D., dated from 
January 1986 to August 1995 indicate the veteran was on a 
thyroid supplement (Synthroid) for the entirety of treatment.  
The veteran first presented in January 1986 for a 
consultation on her thyroid status after undergoing a 
subtotal thyroidectomy.  Her chief complaint was being 
intolerant of hot weather and anxious and feeling devoid of 
energy.  The veteran reported a history of stiffness in her 
knees and has been told she tested positive for rheumatoid 
arthritis, and that she has been treated with Ascriptin.  She 
denied nausea, vomiting, diarrhea, constipation, hematemesis, 
melena, and hematochezia.  She reported occasional vomiting 
of green bile.  She stated she has had ulcers at age 22, 
diagnosed by an upper gastrointestinal series.  On 
examination the stomach was benign and unremarkable except 
for well-healed scars.  Following a physical examination the 
impressions pertinent to the appeal were (1) constellation of 
nervous, heat intolerance, fatigue, depression with normal 
thyroid function test...suspect dysautonomia in association 
with mitral valve prolapse, more rarely a seizure disorder or 
phenochrymocytoma could cause these symptoms; (2) status post 
subtotal thyroidectomy; (3) arthralgia, possibly early 
rheumatoid arthritis with a family history of such.  Dr. P 
diagnosed anxious depression mitral valve prolapse with 
dysautomomia in February.  Dr. P associated the anxious 
depression with the mitral valve relapse with dysautonomia 
until December 1986, when the diagnoses were listed 
separately.  Examination of the veteran's stomach was benign 
in December 1986 and March 1987.

Notes from March 1988 show the veteran reported having 
undergone a laparotomy with right salpingectomy in November 
1987 due to an ectopic pregnancy, right side, which ruptured 
with hemoperitoneum.  In September, pertinent diagnoses were 
changed in part, to depression-anxiety, in part situational 
and hypothyroid, now euthyroid on supplement.  The veteran 
reported having a good appetite.  She denied gastrointestinal 
symptomatology, such as indigestion, heartburn, nausea, and 
vomiting.  Examination of the stomach was benign.  In April 
1989, the diagnostic impression indicated the veteran's 
depression.  Examination of the veteran's stomach was benign 
in April 1990.  The veteran continued to deny 
gastrointestinal symptomatology in August 1990.  She reported 
having undergone surgery for a uterine lesion three to four 
months earlier.  The impression in August 1991 was fatigue 
and some depressive symptoms with previous history of the 
same.  Notes from May 1992 indicate a diagnostic impression 
of gastrointestinal intolerance to Voltaren.  The veteran 
reported that she stopped taking it due to stomach upset.  
Notes from October 1992 show a history of one abortion.  The 
veteran reported a fair appetite.  In March 1993, the veteran 
complained that she occasionally felt fullness in the 
substernal notch area without actual heartburn or indigestion 
feeling.  The impression was possible gastroesophageal reflux 
disease (GERD) and esophageal spasm creating fullness in 
substernal notch.  Interpretation of an upper GI series 
indicated considerable esophageal reflux; the stomach, 
duodenal bulb, and C-loop were noted to be unremarkable.  

In September 1993, the veteran complained of significantly 
more joint discomfort, including her knees.  On examination, 
there was no actual swelling or redness.  The impression was 
widespread arthralgias-possibly degenerative joint disease, 
but rheumatoid arthritis could not be excluded, which she was 
thought to have had in the early 1980's.  The veteran also 
complained of indigestion, heartburn, and material coming 
back up into her throat.  She was seen to have 
gastroesophageal reflex disease on a barium swallow.  She 
continued to complain of regurgitation in January 1994.  
Notes from April 1995 show an impression of fatigue-to 
consider depression, anemia, menopause, stress syndrome, or 
autoimmune disorder, such as rheumatoid arthritis as 
causative.  A review of systems reflected metromenorrhagia.  
Also in April, very mild epigastric tenderness just inferior 
to the xiphoid process was noted on physical examination, but 
there was no abdominal wall defect.  

VA treatment records show the veteran complained of a four-
month history of irregular menstrual cycles in December 1995.  
The pertinent assessment was normal gynelogical examination 
and rule out hyperthyroid disease.  The veteran complained of 
occasional pain in the knees chronically in January 1996.  On 
examination there was some crepitus in the knees without 
inflammation or swelling.  The veteran followed up in June 
for assessment of the right knee.  The physical examination 
was negative except for crepitus on range of motion.  The 
assessment was probable degenerative joint disease, right 
knee.  Following complaints of epigastric discomfort, nausea, 
nervousness, and watery stool in June 1996, an upper 
gastrointestinal series was interpreted to show gastric 
reflux.  In mid-April 1997, the veteran reported 
telephonically that she had undergone a hysterectomy and 
bilateral oophorectomy one week ago.

Treatment records from T.A.P., M.D. show that crepitance was 
found on examination of the knees in January 1998.  A note in 
March lists neck pain secondary to spondylosis and 
fibromyalgia amongst the veteran's "problems".  In April, 
crepitance in the knees bilaterally was noted again on 
physical examination.  The pertinent assessment was 
polyarthralgias secondary to osteoarthritis involving hands 
and knees.  The veteran underwent an evaluation for 
fibromyalgia in October 1999.  She reported that fibromyalgia 
syndrome was diagnosed three years ago, but she has had 
symptoms for the last 20 years.  She reported having trouble 
with sleeping at night despite medication, markedly decreased 
energy and increased fatigue, trouble with anxiety and 
depression, and pain all over.  The assessment was 
fibromyalgia syndrome.

VA outpatient records show the veteran complained of pain in 
her right knee in October 1997 in her knees bilaterally in 
July 1998 that began ten years earlier.

Treatment notes from C&C Clinic show in April 1998 the 
veteran presented to establish with a physician.  She 
reported a history of hypothyroidism following a 
thyroidectomy in 1986 for Graves disease.  The veteran had no 
gastrointestinal complaints.  On examination the veteran was 
a little tender over the liver and some mild tenderness in 
her left lower quadrant.  Gastroesophageal reflux disease 
along with peptic ulcer disease are listed in the assessment.   
In April 1999, the veteran presented again as a new patient.  
In June, iatrogenic hyperthyroid was listed amongst the 
diagnoses.   

Treatment records from Christus St. Michael Hospital indicate 
the veteran was admitted for headache and vomiting in June 
2001.

Treatment records from W.E.C., M.D. show the veteran 
presented in December 2001 pursuant to a referral made by a 
VA provider for medication management.  The veteran's chief 
complaint was that she was "real stressed out!" with an 
onset in the early 1990's.  The diagnosis was dysthymic 
disorder.  

In December 2001 the veteran underwent a VA compensation and 
pension examination (C&P examination) for the spine, the 
joints, and neurological disorders.  The examiner reviewed 
her claims file as well as her VA medical file.  The veteran 
reported that fibromyalgia was diagnosed in 1997, but she 
thinks she may have had it for years prior to the diagnosis.  
She stated that in approximately 1975 she began to notice 
physiological changes with her pregnancy and was treated for 
a nervous condition.  She stated that hyperthyroidism was 
diagnosed in 1978 and she underwent a thyroidectomy in 1980 
and has been treated for hypothyroidism ever since due to the 
loss of the thyroid gland.  She reported having a 
laparoscopic right salpingo-oophorectomy due to a ruptured 
ectopic pregnancy.  She also disclosed a history of 
endometriosis with laparoscopic revision and a total 
abdominal hysterectomy in 1995.  

Regarding her back, the veteran reported constant low back 
pain.  She stated that on occasion it feels like her back has 
gone out and has a severe catch.  She also reported weakness 
of the lower back, stiffness, fatigability, and lack of 
endurance due to the lower back.  She stated that low back 
pain is at level 8 on a scale of one to ten during flare-ups, 
which occur on a daily basis during waking hours and sleep.  
Flare-ups are precipitated by prolonged sitting, standing or 
walking, and certain turns or movements.  On examination the 
range of motion of the thoracolumbar spine was as follows: 
flexion- 0 to 105 degrees; extension- 0 to 32 degrees; 
lateral flexion, right- 0 to 14 degrees; lateral flexion, 
left- 0 to 40 degrees.  Pain was elicited with range of 
motion of the thoracolumbar spine.  Straight leg raising did 
not elicit pain bilaterally.  Deep tendon reflexes were 2+ 
(average normal).  Motor strength testing of lower 
extremities was 5/5 (normal muscle strength).  Musculature of 
the back was symmetrical with a slight lordosis with 
standing.  Perception to vibratory stimuli was diminished in 
the left to the L2-L3 intervention area.  There were muscle 
spasms and costovertebral tenderness present in the lumbar 
and sacral spine.  The veteran was able to lay flat and do 
heel and toe gait testing without traumatic increase in pain.

The veteran had current complaints of left knee pain that she 
located to the middle of the kneecap.  She described the pain 
as sharp, occurring with sitting.  She endorsed problems with 
weakness, stiffness, swelling, heat, redness, instability, 
fatigability, and lack of endurance associated with the knee.  
She denied any locking.  X-rays of the left knee were 
interpreted as normal.  The impression of a MRI of the right 
knee was that it was within normal limits.  Following a 
physical examination of both knees, including review of 
recent x-rays of the knee, the diagnosis was patellofemoral 
syndrome, right and functional deficit secondary to pain.

With regard to chronic headaches, the veteran reported that 
these occur on a daily basis, usually at the base of the 
skull area and to the back of her head.  She associated some 
weakness and fatigue with these headaches.  She reported that 
she is able to function with her daily headaches.  She also 
indicated she experiences migraine type headaches four to 
five times a year that usually last three days and require 
treatment at an emergency room.  She also experiences nausea 
and vomiting and is sensitive to light and sound during the 
migraine-type headaches, and she is unable to function.  

In January 2002, the veteran underwent a C&P examination for 
mental disorders other than post-traumatic stress disorder 
(PTSD).  Her chief complaints were constant fatigue and 
depression.  She reported that she does not sleep well due to 
the pain.  The examiner noted that the majority of her 
problems seemed to be medically/pain related.  The veteran 
indicated that she had been seeing a psychiatrist 
approximately once every three weeks for medication and 
psychotherapy since November 2001.  Her current medications 
were Prozac, Wellbutrin, and Remeron.  Following a review of 
the claims file and medical records/computer files, the 
administration of a psychodiagnostic battery of tests, and a 
mental status examination, the diagnoses were as follows:  
Axis I- 1.  dysthymic disorder; 2.  major depressive episode; 
Axis II- personality disorder not otherwise specified with 
prominent schizoid traits, prominent avoidant traits, and 
prominent dependent traits.

VA outpatient records show the interpretation of a MRI 
(magnetic resonance imaging) of the right knee in November 
2001 was normal.  Records show individual appointments with 
psychiatry in 2001 and 2002 with complaints of pain all over, 
difficulty getting anyone to give her pain medication, 
problems with a new marriage, having problems at work due to 
absenteeism, and being overwhelmed by her workload.  
Assessments during this period include adjustment disorder 
mixed (June 2001), adjustment disorder mixed related to her 
chronic pain (August 2001), adjustment disorder anxious mood 
(October 2001), bipolar disorder (January 2002), history of 
bipolar disorder and psychological stressor related to pain 
(May 2002),.  The veteran continued to complain of pain and 
stress.  Assessments include history of anxiety disorder 
maybe secondary to physiological stressors.  

The veteran underwent a C&P examination in October 2002 for 
the spine and neurological disorders.  She reported 
constantly daily headaches with pain on a level of 8-10.  She 
stated that the headaches are most effectively alleviated by 
lying down in a quiet room.  The veteran also gave a history 
of having a headaches so severe that she cannot function 
approximately once a week.  She also endorsed weakness, 
fatigue, and functional loss.  Following examination the 
clinician concluded that the veteran has headaches once a 
week that are prostrating in nature with an inability to 
function.  

The veteran reported that her low back pain has increased 
over the last few years.  She indicated she has weakness and 
balance when raising her leg to dress.  She reported 
occasionally severe weakness when squatting to the point of 
falling down.  She also indicated intermittent episodes of 
numbness and extreme weakness in her legs.  She endorsed 
problems with fatigability and lack of endurance due to low 
back disability.  She disclosed that she has missed 84 days 
of work in the last 12-month period due to incapacitation due 
to pain.  The veteran reported having difficulty with various 
movements, e.g., getting in and out of a seated position.  On 
examination the musculature of the back was symmetrical.  
There was pain elicited with laying flat on the examination 
table.  Straight leg testing was negative bilaterally and 
deep tendon reflexes in the lower extremities were 2+ 
(average normal).  Range of motion of the thoracolumbar spine 
was 0 to 34 degrees of flexion, 0 to 20 degrees of extension, 
0 to 14 degrees of lateral flexion right, and 0 to 24 degrees 
lateral flexion left.  The veteran reported having severe 
pain with range of motion of the thoracolumbar spine.  Muscle 
spasm and costovertebral tenderness were present in the 
lumbosacral area.  Perception to vibratory stimuli was 
present in the right lower extremity and diminished in the 
left to the L2-L3 intervention area.  The veteran was able to 
do heel and toe gait testing, but complained of increased 
pain.

The veteran did not report pain on range of motion of the 
left hip.  The veteran had no complaints of pain with range 
of motion or manipulation for either foot.  Examination of 
the feet was otherwise negative.  The veteran reported pain 
with all range of motion except in extension/flexion.   The 
veteran's range of motion in extension/flexion was zero to 
132 degrees for the right knee and 0 to 134 degrees for the 
left knee.  There were no bone or joint deformities 
bilaterally.  The examination was also negative bilaterally 
for swelling, effusion, increased warmth, and redness.  
Lateral and medial stability were present bilaterally and 
there was no evidence of quadriceps wasting bilaterally.  
There was some crepitus in the right knee with movement and 
the veteran reported some pain with range of motion and 
stability testing of the right knee.  No pertinent diagnoses 
are indicated.

Treatment records from Tyler Neurosurgical Associates, P.A., 
reference an injury in February 1998, and show treatment from 
March 2003 to March 2004, primarily for pain in the neck and 
upper extremities.  Lumbar pain is mentioned in January 2003.  
On examination the veteran displayed full range of motion and 
full strength in the lower extremities.  There was some 
tenderness in the lower paraspinous musculature bilaterally.  
The impression was low back and bilateral lower extremity 
pain-questionable history of disc protrusion.

Treatment records from East Texas Medical Center Tyler show 
the veteran was admitted in January 2003 for one day for 
complaints of headache, neck pain, and low back pain.  Bed 
rest was prescribed for eight hours.

Treatment records from M.A.H., M.D. show that he treated the 
veteran between January and April 2003.  The records show no 
pertinent complaints.  On examination in January 2003, the 
veteran demonstrated full range of motion in her lower 
extremities.

Treatment records from Galleria Oaks Medical Center show the 
veteran was seen on a few occasions between August and 
December 2003.  She had continued complaints of lower back 
pain with radiculopathy and headaches.  

Treatment records from Christus St. Michael Hospital dated in 
December 2003 indicate the veteran was admitted for back 
pain.  No discharge date is shown; however, the veteran 
underwent MRI of the lumbar spine on an outpatient basis two 
days after the admission date.

The veteran underwent a C&P examination for the spine in July 
2004.  The examiner reviewed the claims file and noted the 
veteran's complaints of constant pain with intermittent 
radiation and distribution into the buttocks and down both 
legs, stiffness in the lower back area, and weakness in the 
lower back area.  She reported having severe weakness, 
resulting in tremors and shakes, and falls.  She reported her 
daily pain is at level  four on a 1-10 scale.  She described 
it as aching to severe in both character and intensity.  She 
stated the pain is at level 10 during flare-ups.  She was 
unable to qualify the frequency of her flare-ups, noting that 
they varied with the amount of activity, but were almost 
constant.  She indicated that she cannot move or get up 
during flare-ups.  The veteran denied any bowel or bladder 
functional impairment aside from weakness and numbness.  The 
veteran stated that she is on permanent light duty at work.  
She stated that she no longer does yard work or housekeeping, 
and she experiences increased pain with driving, dressing, 
grooming, bathing, and light housework.  The examiner noted 
that he was unable to get a clear response on the extent of 
incapacitating episodes; however, he acknowledged the 
veteran's work records that showed large amounts of used 
leave.  On examination range of motion of the thoracolumbar 
spine was as follows:  flexion- 0 to 55 degrees; extension- 0 
to 25 degrees; lateral flexion right- 0 to 30 degrees; 
lateral flexion left- 0 to 34 degrees; rotation right- 0 to 
34 degrees; rotation left- 0 to 50 degrees.  The veteran 
reported pain at level five.  She reported this increased to 
level six with repetition with range of motion.  Objective 
evidence of pain was manifested through increased muscle 
spasms and costovertebral tenderness in the lumbosacral area 
after range of motion and gait testing.  There was a fixed 
abnormal flattening of the lumbosacral spine area.  There was 
no evidence of ankylosis.  There was no abnormalities of 
musculature of the back.  There was diminished perception to 
vibratory stimuli in the right lower extremity to the L5 
intervention areas and in the left lower extremity to the L2, 
L3, and L4 intervention areas.  Examination of the feet 
demonstrated no abnormal shoe wear pattern or callus 
formation; the arches were maintained with weight bearing.  
The veteran had 5/5 in strength testing.  She was able to 
rise on her heels and toes, but stated that she was unable to 
walk on her heels and toes.

Regarding her service-connected tension headaches, the 
veteran's current complaints reflected constant dull 
headaches with pain between levels four and six.  She stated 
she experiences severe headache pain (9-10/10) once a week, 
lasting for two days.  She reported that she is incapacitated 
with the severe headaches and experiences associated nausea 
and vomiting.  She stated that she is sensitive to light and 
sound.  According to the veteran she can function 
occasionally, but approximately two to three times a month 
she is unable to function.  On examination the veteran had 2+ 
motor strength ( 2 = active movement of the body part with 
gravity eliminated; 3 = active movement against gravity) in 
the lower extremities and there was no evidence of muscle 
wasting.  

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2004).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were again revised, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23 2002; 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, effective September 26, 2003.  See 68 
Fed. Reg. 51. 454 (August 27, 2003).  The veteran was 
provided with the new regulations and he has already been 
afforded a physical examination, which considered the 
criteria in the new regulations, and these were used by the 
RO in the evaluation of his claim.  In this regard, the Board 
notes that the examiner provided a history that included a 
discussion of the veteran's symptoms and the measures he took 
to relieve them on both a regular basis and during flare-ups.  
When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3- 2000  (April 10, 2000); 38 C.F.R. § 
3.114(a) (2004).  Therefore, prior to September 23, 2002, and 
September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria.  As of September 23, 2002 
and September 26, 2003, there is nothing in the cited legal 
authority that precludes the Board from applying the version 
of the rating criteria more favorable to the veteran.

Under the old regulations for Diagnostic Code 5293, in effect 
before September 23, 2002, a 20 percent rating is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation is assigned if disability 
is severe with recurring attacks with intermittent relief.  
Id.  An evaluation of 60 percent was warranted when the 
disability was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation is warranted.  Id.  
A 60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to 
Diagnostic Code 5293, include the renumbering of the 
diagnostic code to 5243.  Under Diagnostic Code 5243 (that 
now evaluates intervertebral disc syndrome), Note 6 directs 
that intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
Under the General Rating Formula for Disease and Injuries of 
the Spine, a 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but less than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  Fifty (50) percent is for 
application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is assigned 
when there is unfavorable ankylosis of the entire spine.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Codes 5237 for lumbosacral or cervical 
strain, respectively), with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome).  The 
veteran was notified of the newly enacted provisions of 
Diagnostic Codes 5235 to 5243 in a September  2004 
supplemental statement of the case (SSOC).

Normal range of the thoracolumbar spine is flexion from 0 to 
90 degrees, extension from 0 to 30 degrees, lateral flexion 
from 0 to 30 degrees and rotation from 0 to 30.  See 
38 C.F.R. § 4.71, Plate V, effective September 26, 2003.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), a 
50 percent rating is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is warranted 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted.  With less frequent attacks, a 0 percent rating is 
warranted.  38 C.F.R. §§ 4.124a, DC 8100 (2004).

ANALYSIS

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999), and whether she is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluation of Degenerative Disc Disease of the Lumbar Spine

In evaluating the veteran's low back disability, the Board 
notes at the outset that, in  addition to the 20 percent 
rating in effect for degenerative disc disease of the lumbar 
spine, an RO decision in May 2003 assigned separate 10 
percent ratings for episodic neuropathy of both lower 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(paralysis of the sciatic nerve).  As noted in the 
introduction above, since the veteran did not appeal the May 
2003 rating decision, the 10 percent ratings assigned for 
each lower extremity are not at issue on appeal.

In reviewing the relevant medical evidence of record, the 
Board finds that the veteran's service-connected degenerative 
disc disease of the lumbar spine is manifested by pain on 
motion, muscle spasms, costovertebral tenderness, reversed 
lordosis, and decreased range of motion.  It was productive 
of severe limitation of motion of the lumbar spine from 
October 23, 2002 through July 20, 2004; it was not  
productive of more than moderate limitation of motion of the 
lumbar spine prior to or after that period of time.  The VA 
examination on the former date revealed limitation of forward 
flexion that more nearly approximates severe limitation of 
motion, whereas the VA examination in July 2004 revealed 
findings that more nearly approximate moderate versus severe 
limitation of motion.  These latter findings are consistent 
with range of motion findings reported prior to the October 
23, 2002 VA examination.  

The Board also finds that the relevant medical evidence does 
not show absent ankle jerks or other objective evidence that 
supports a finding of more than moderate intervertebral disc 
syndrome during the entire period of time at issue.  The 
veteran's history in October 2002 of 84 days of 
incapacitating episodes of back pain and her unqualified 
report in July 2004 of incapacitating episodes are not 
substantiated by treatment records from the VA or private 
medical providers, as prescription of bed rest by a physician 
is shown in only one instance and it was not for a low back 
disability; the assessment was allergic rhinosinusitis and 
bilateral otitis media.  The Board was unable to identify any 
other prescribed bed rest other than the eight hours of bed 
rest prescribed at East Texas Medical Center Tyler in January 
2003.  There is no objective evidence of ankylosis of the 
thoracolumbar spine or additional neurological disability, 
including, but not limited to bowel or bladder impairment, 
warranting a separate compensable rating (aside from the 
already service-connected episodic neuropathy in the lower 
extremities, each leg rated 10 percent and not at issue on 
this appeal).

While the veteran had severe limitation of motion of the 
lumbar spine upon VA examination in October 2002, objective 
evidence demonstrates that her range of lumbar spine motion 
improved upon the July 21, 2004 examination, to the point 
where it more nearly approximated moderate versus severe 
limitation of motion.  She also had full strength testing in 
the lower extremities.  Combined range of motion was 228 
degrees.  Earlier combined range of motion was done without 
left and right rotation, but still totaled 191 in January 
2002 and 92 in October 2002.  At all times forward flexion of 
the thoracolumbar spine exceeded 30 degrees.  Ankylosis of 
the thoracolumbar spine has not been diagnosed.  

The medical evidence does not show that the veteran's low 
back pain results in additional limitation of motion that 
more nearly approximates severe limitation of motion prior to 
October 23, 2002 or after July 20, 2004.  That is, there is 
no evidence of additional loss of motion due to pain or 
flare-ups of pain, supported by objective findings, that 
would support a rating in excess of 20 percent under 
Diagnostic Code 5292 or 5237, nor is there medical evidence 
to show that weakness, fatigue, incoordination or flare-ups 
of these latter symptoms result in such additional loss of 
motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  
As to the period of time where the 40 percent rating is 
applicable (October 23, 2002 through July 20, 2004), since 
the 40 percent rating is the maximum rating for limitation of 
motion of the lumbar spine, the DeLuca provisions do not 
apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  As 
noted above, there is no medical evidence of ankylosis, 
favorable or unfavorable, of the lumbar or thoracolumbar 
spine at any time.

In view of the foregoing, the Board finds that the schedular 
criteria for assignment of an initial evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine 
have not been met prior to October 23, 2002 or from July 21, 
2004.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5293 (2003); Diagnostic Codes 5237, 5243 (2004).  As 
the preponderance of the evidence is against an initial 
evaluation in excess of 20 percent during these periods of 
time, the doctrine of reasonable doubt does not apply to this 
aspect of the veteran's claim.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  However, the schedular criteria for 
assignment of a staged 40 percent rating for degenerative 
disc disease of the lumbar spine, from October 23, 2002 
through July 20, 2004, but no more than 40 percent, have been 
met.  Id.  

As an additional matter, the Board finds that the veteran is 
not entitled to consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  No evidence has been received 
that establishes such factors as frequent periods of 
hospitalization or marked interference with employment due to 
her service-connected degenerative disc disease of the lumbar 
spine, that render impractical the application of the regular 
rating criteria.  The veteran has reported 84 absences from 
work, but has failed to present any evidence that the 
absences are associated with her service-connected 
degenerative disc disease of the lumbar spine.  A review of 
medical records have disclosed only one short hospital 
admission as a result of complaints of lower back pain.  In 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  As 
there is no objective evidence showing that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine, by itself, has a substantial impact upon her 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.



Evaluation of Chronic Tension Headaches 

Following a review of all of the relevant evidence in the 
claims file, the Board finds that the veteran's service-
connected chronic tension headaches are manifested by 
characteristic prostrating attacks occurring with the 
frequency of at least one in two months over the last several 
months or less.  While there is little objective evidence, 
the veteran has been fairly consistent in describing the 
frequency, intensity and duration of her headaches and 
clinicians have recorded such a history without any comment 
suggesting it was magnified.  While it is true that there is 
a paucity of medical evidence reflecting the need for 
treatment of such incapacitating episodes (e.g., emergency 
room visits, out-patient clinic notes), the board finds that 
the evidence as a whole is in approximate equipoise on the 
question.  Thus, the schedular criteria for assignment of an 
initial evaluation of 30 percent for chronic tension 
headaches have been met.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2004).

The preponderance of the evidence is against a finding of 
very frequent, completely prostrating attacks productive of 
severe economic inadaptability.  The objective evidence 
reveals only two occasions where the veteran sought treatment 
at a hospital for a headache and bed rest was prescribed: 
January 2003 and December 2003.  Outpatient records do not 
reflect objective findings consistent with  prostrating 
attacks on a more frequent basis than one or two a month.  
Accordingly, the evidence preponderates against an initial 
evaluation in excess of 30 percent.  As the preponderance of 
the evidence is against this aspect of the claim, the 
doctrine of reasonable doubt does not apply.  38 U.S.C.A. 
§ 5107(b); also see generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

The Board considered whether a referral for extraschedular 
consideration is appropriate, but determined that it was not.  
In this case, there has been no showing that the veteran's 
service-connected chronic tension headaches have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating the disability in question.  The Board 
considered the two brief hospitalizations in 2003, but 
concluded that the requisite frequency was not shown.  
Although the veteran has alleged frequent periods of 
inability to function, no evidence has been presented that 
her employment has been affected.  Under these circumstances, 
in the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell, supra; Shipwash, supra; Moyer, supra; Van Hoose, 
supra.
 
Service Connection for Arthritis, Bilateral Knees

A review of the record indicates that service connection for 
a bilateral knee disability, to include arthritis is not 
warranted.  Service medical records, including a report of 
the veteran's separation physical examination, are negative 
for any findings attributed to a knee disability, to include 
arthritis.  On examination in March 1974, the veteran 
specifically denied any medical history of swollen or painful 
joints, arthritis,  and rheumatism.  There is also no 
indication in the service medical records that the veteran 
sustained an injury involving either knee.  

The first reference to knee symptomatology appears in d post-
service medical evidence dated approximately nine years after 
the veteran's separation from the reserves.  At that time she 
reported a history of being told that she had tested positive 
for rheumatoid arthritis.  The test itself is not of record 
and the veteran's account of what a physician told her at 
some unspecified time is not competent evidence of a 
diagnosis and is of very little probative value.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any event, 
the medical evidence fails to establish arthritis of either 
knee during or within one year of service.  Moreover, no 
continuity of symptomatology is shown in the medical evidence 
from service to the present, as the first pertinent findings 
do not appear of record until 1986, and there is no competent 
evidence or opinion that suggests a causal link between a 
current disability of either knee and service.  

In summary, the service and post-service medical records on 
file do not show a chronic disability of either knee, to 
include arthritis, during service or for many years 
thereafter, and there is post-service medical evidence or 
competent opinion of record that links a current disability 
of either knee to service.  
As the preponderance of the evidence is against entitlement 
to service connection for a bilateral knee disorder, to 
include arthritis, the doctrine of reasonable doubt is not 
applicable and the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert, supra; Ortiz, supra.

Service Connection for Hyperthyroidism

A review of the record indicates that service connection for 
hyperthyroidism is not warranted.  Service medical records, 
including the veteran's separation physical examination, fail 
to reveal any findings attributable to hyperthyroidism.  The 
medical evidence also fails to show any continuity of 
symptomatology from service.  Post-service treatment records 
indicate that the veteran underwent a subtotal thyroidectomy 
at some point prior to January 1986.  The only evidence of 
hyperthyroidism prior to that date is the medical history 
provided by the veteran that hyperthyroidism was diagnosed in 
1978, and she had undergone treatment for hypothyroidism ever 
since.  It is held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993); see Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
While she clearly underwent thyroid surgery, there is no 
objective evidence to corroborate the medical history 
provided by the veteran concerning the approximate onset date 
of her thyroid disease.  

In summary, the service and post-service medical records on 
file do not show hyperthyroidism during service or for many 
years thereafter, and there is no post-service medical 
evidence or competent opinion of record that links a current 
diagnosis of hyperthyroidism to service. 

As the preponderance of the evidence is against the claim for 
service connection for hyperthyroidism, the doctrine of 
reasonable doubt is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.


Service Connection for Endometriosis

The preponderance of the evidence is against entitlement to 
service connection for endometriosis.  Service medical 
records are completely negative for any complaint or finding 
attributed to endometriosis.  To the contrary, every 
cytologic and physical examination of the uterus in service 
indicated that it was normal, i.e. free from any disease or 
abnormality.  While VA records show complaints of irregular 
menstrual cycles in December 1995, the gynelogical 
examination was normal.  Post-service records do not reflect 
any treatment of a uterine disorder until 1997, when the 
veteran reported that she had undergone a hysterectomy and 
bilateral oophorectomy.  The evidence fails to demonstrate 
that the veteran experienced endometriosis any sooner than 
1997, approximately 20 years after she was separated from 
service.  In light of the complete lack of any symptomatology 
in service and for 20 years thereafter, the Board concludes 
that the evidence preponderates against service connection 
for endometriosis. 

In summary, the service medical records, including a 
separation physical examination, are negative for any 
complaints or findings attributed to endometriosis, the post 
service medical evidence does not show a diagnosis or 
treatment for endometriosis for approximately 20 years post-
service, and there is competent opinion that links a current 
diagnosis of endometriosis to service.

As the preponderance of the evidence is against the claim for 
service connection for endometriosis, the doctrine of 
reasonable doubt is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.

Service Connection for Fibromyalgia

A review of the evidence pertaining to fibromyalgia indicates 
that service connection for this disorder is not established.  
In this regard, service medical records are silent as to 
complaints pertaining to joint aches, fatigue, and malaise.  
Moreover, the veteran denied any medical history of swollen 
or aching joints when she underwent her separation physical 
examination in 1974, and again when she underwent examination 
for the reserves in 1977.  The diagnosis of fibromyalgia was 
not of record until the 1990's, and there is an absence of 
medical evidence of continuity of symptomatology since 
service.  The veteran's personal belief that she had 
fibromyalgia 20 years before it was diagnosed is of no 
probative value, as there is no evidence in the record that 
shows she has the requisite medical knowledge or training to 
proffer competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Since the record fails to 
establish a chronic disability in service and the evidence 
does not show continuity of symptomatology from service to 
the diagnosis of fibromyalgia, the evidence preponderates 
against service connection for the disorder.  

In summary, the service medical records, including a 
separation physical examination, are negative for any 
complaints or findings attributed to fibromyalgia, post 
service medical evidence does not show findings attributed to 
fibromyalgia for approximately 20  years post-service, and 
there is competent opinion that links a current diagnosis of 
fibromyalgia to service.

Since the preponderance of the evidence is against the claim 
for service connection for fibromyalgia, the doctrine of 
reasonable doubt is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.


ORDER

Assignment of an initial evaluation in excess of 20 percent 
for degenerative disc disease, prior to October 23, 2002 and 
from July 21, 2004, is denied.

Assignment of a staged evaluation of 40 percent for 
degenerative disc disease, from October 23, 2002 through July 
20, 2004, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.

Assignment of an initial evaluation of 30 percent for chronic 
tension headaches is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.
Service connection for a bilateral knee disorder, to include 
arthritis is denied.

Service connection for endometriosis is denied.

Service connection for fibromyalgia is denied.


REMAND

A review of the service medical records shows that the 
veteran gave a history of extreme depression and suicidal 
ideation while on active duty.  The pertinent assessment was 
"emotional problems".  While she denied having depression, 
excessive worry, or nervous trouble of any sort upon her 
separation examination, post-service medical evidence shows 
psychiatric disability beginning in 1986, to include a 
diagnosis of dysthymic disorder.  

The veteran's service medical records also show that she had 
some gastrointestinal complaints while on active duty, which 
appeared to be due to acute gastritis, resolving after she 
discontinued use of aspirin, without any recurrence of 
complaints in the remaining 12 months of active duty.  On her 
separation from the service, the veteran had a normal 
clinical evaluation.  However, post-service medical evidence 
dated during the 1986 to1987 time frame indicates that she  
gave a history of occasionally vomiting green bile.  While no 
pertinent diagnosis was recorded at that time, and an upper 
GI series in 1993 was negative for findings of a peptic 
ulcer, subsequently dated treatment records show recurrent 
gastrointestinal symptoms and a diagnosis of peptic ulcer 
disease in April 1998.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claims, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the Board finds that there is a 
duty to provide the veteran with psychiatric and 
gastrointestinal examinations, which include opinions 
addressing the contended causal relationships between the 
veteran's current psychiatric disorder and any peptic ulcer 
disease that may be present and service.  Id; see also Duenas 
v. Principi, 18 Vet. App. 512 (2004)..

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be sent to the examiner for his or 
her review.  Following a review of the 
relevant medical evidence in the claims 
file; the medical history obtained from 
the veteran; the clinical evaluation; and 
any tests that are deemed necessary, the 
clinician should be asked to opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any psychiatric disorder that may 
currently be present, to include a 
dysthymic disorder, began during or is 
causally linked to any incident of or 
finding recorded during service. 

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  
  
The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.

2.  The veteran should also be afforded a 
VA gastrointestinal examination.  The 
claims file must be sent to the examiner 
for his or her review.  Following a 
review of the relevant medical evidence 
in the claims file; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or greater 
probability) that any upper 
gastrointestinal disease that may 
currently be present, to include peptic 
ulcer disease, began during or is 
causally linked to any incident of or 
finding recorded during service. 

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  
  
The clinician is also requested to provide 
a rationale for any opinion expressed.

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
psychiatric disorder and peptic ulcer 
disease, with consideration of all the 
evidence obtained since the last 
Supplemental Statement of the Case.  

5.  If either claim is not granted, the 
RO should issue a Supplemental Statement 
of the Case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
last Supplemental Statement of the Case.  
A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


